DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim contains the limitation “a propulsion track and a levitation track to at least one of the one of the plurality of tube segments”.  Appropriate correction is required. It appears the phrase “one of the” has been mistakenly repeated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17-25 (as set forth in the table below with the application claims in the left column and the corresponding patent claims as applied in the rejection) of U.S. Patent No. 10,941,886 in view of United States Patent No. 5,324,139 (as applied to application claim 19). Although the claims at issue are not identical, they are not patentably distinct from each other because of the claim comparison set forth in the table below.
17/716,452
USPN 10,941,886
Remarks
1. A segmental tube section structure having a length and a circumference, the segmental tube section structure comprising, a plurality of tube segments extending the length in a longitudinal direction of the segmental tube section structure and extending in a circumferential direction of the segmental tube section structure, wherein each tube segment of the plurality of tube segments extends in the circumferential direction to span an arc of the circumference of the segmental tube section structure, wherein each of the plurality of tube segments is connected to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure, wherein at least one of the plurality of  tube segments comprises 

an attachment structure to accommodate a vehicle track assembly, and 

wherein each of the plurality of tube segments is formed of a steel plate.
         1. A segmental tube section structure having a length and a circumference, the segmental tube section structure comprising, a plurality of tube segments extending the length in a longitudinal direction of the segmental tube section structure and extending in a circumferential direction of the segmental tube section structure, wherein each tube segment of the plurality of tube segments extends in the circumferential direction to span an equal arc of the circumference of the segmental tube section structure, wherein each of the plurality of tube segments is connected to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure, and wherein at least one of the plurality of tube segments comprises a transportation vehicle track or an attachment structure to accommodate a vehicle track assembly.
2. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise a sheet metal, and each of the plurality of tube segments is connected to respective adjacent tube segments of the plurality of tube segments via welds formed between the adjacent tube segments.
The application claim includes a limitation that the plurality of tube segments is formed of a steel plate.  Claim 2 of the patent specifies “sheet metal” that is welded.  Steel plate is a well known type of weldable sheet metal. The application does not claim a patentably distinct product.
2. The segmental tube section structure of claim 1, wherein 



each of the plurality of tube segments is connected to respective adjacent tube segments of the plurality of tube segments via welds formed between the adjacent tube segments.
2. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise a sheet metal, and 

each of the plurality of tube segments is connected to respective adjacent tube segments of the plurality of tube segments via welds formed between the adjacent tube segments.
Same claim language
3. The segmental tube section structure of claim 2, wherein the plurality of tube segments when welded to the adjacent tube segments of the plurality of tube segments forms an air-tight interior surface.
3. The segmental tube section structure of claim 2, wherein the plurality of tube segments when welded to the adjacent tube segments of the plurality of tube segments forms an air-tight interior surface.
Same claim language
4. The segmental tube section structure of claim 2, 



wherein the air-tight interior surface maintains a sub 100 pa pressure environment.
25. A segmental tube section structure having a length and a circumference, the segmental tube section structure comprising… and 
wherein the air-tight interior surface maintains a sub 100 pa pressure environment.
The application claim is not distinct from the device of patent claim 25
5. The segmental tube section structure of claim 1, 

wherein the plurality of tube segments are nestable with each other when arranged adjacent each other.

4. The segmental tube section structure of claim 1, 

wherein the plurality of tube segments are nestable with each other when arranged adjacent each other, and are accommodateable in a shipping container for shipping from a manufacturing facility.
Same claim language
6. The segmental tube section structure of claim 1, wherein at least one of the plurality of tube segments additionally comprises a transportation vehicle track.

The subject matter of application claim 6 is disclosed by patent claim 2.
7. The segmental tube section structure of claim 1, wherein the plurality of tube segments is 
transportable via a shipping container to a tube assembly location, and assembleable into the segmental tube section structure at the tube assembly location.
5. The segmental tube section structure of claim 1, wherein the plurality of tube segments is transportable via a shipping container to a tube assembly location, and assembleable into the segmental tube section structure at the tube assembly location.
Same claim language
8. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise between two and eight tube segments.
7. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise between six and eight segments.
Even though the application claims an overlapping and broader range, the claim is not distinct in view of the patent’s disclosed range.
9. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise six tube segments each tube segment spanning approximately 60 degrees of the circumference of the segmental tube section structure.
6. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise six segments each spanning 60 degrees of the circumference of the segmental tube section structure.
More words, same limitations. The application claim is not distinct from the patent claim.
10. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise eight tube segments each tube segment spanning approximately 45 degrees of the circumference of the segmental tube section structure.
7. The segmental tube section structure of claim 1, wherein the plurality of tube segments comprise between six and eight segments.
The application and patent both disclose 8 tube segments.  The additional limitation of approximately 45 degrees per segment is an obvious design choice that would allow mass production.  The application claim is not distinct from the patent claim.
11. The segmental tube section structure of claim 1, wherein the plurality of tube segments are two tube segments each tube segment spanning approximately 180 degrees of the circumference of the segmental tube section structure.

The patent does not claim the use of two semi circular segments, but the use of two instead of 6 segments is an obvious variation and does not distinguish the application claim from patent claim 7.
12. A method of installing a segmental tube section structure having a length and a circumference, the segmental tube section structure comprising, a plurality of tube segments extending the length in a longitudinal direction of the segmental tube section structure and extending in a circumferential direction of the segmental tube section structure, 







wherein each of the plurality of tube segments is connected to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure, wherein at least one of the plurality of tube segments comprises an attachment structure to accommodate a vehicle track assembly, and wherein each of the plurality of tube segments is formed of a steel plate, 

the method comprising: arranging the plurality of tube segments at an installation site; 


queueing the plurality of tube segments on an assembly conveyor; 

conveying the plurality of tube segments 


from the installation site to a tube manufacturing location; and 

connecting the plurality of tube segments to adjacent tube segments of the plurality of tube segments, and connecting the plurality of tube segments to adjacent tube segments of a previously assembled segmental tube section structure.
17. A method of installing, a segmental tube section structure having a length and a circumference, the segmental tube section structure comprising, a plurality of tube segments extending the length in a longitudinal direction of the segmental tube section structure and extending in a circumferential direction of the segmental tube section structure, wherein each tube segment of the plurality of tube segments extends in the circumferential direction to span an equal arc of the circumference of the segmental tube section structure, and 

wherein each of the plurality of tube segments is connected to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure, 








the method comprising: de-containerizing the plurality of tube segments from a shipping container at an installation site; 

queueing the plurality of tube segments on an assembly conveyor; 

conveying the plurality of tube segments through previously assembled segmental tube sections 
from the installation site to a tube manufacturing location; and 

connecting the plurality of tube segments to adjacent tube segments of the plurality of tube segments, and connecting the plurality of tube segments to adjacent tube segments of a previously assembled segmental tube section structure.
The two method claim preambles differ as to the end product configuration of the method steps below.  The analysis of application claim 1 in view of patent claims 1 and 2 applies to the preamble of this process claim



























Arranging is equivalent to de-containerizing



Same limitation



Broader application limitation but still disclosed by patent claim





Same limitation.

The method claimed in the application is not patentably distinct from the method disclosed in the patent claim.
13. The method of installing the segmental tube section structure according to claim 12, further comprising: 

lowering a tube segment into arrangement on a plurality of expansion bellows; 

attaching ends of the tube segment to the plurality of expansion bellows; 

rotating the plurality of expansion bellows in a circumferential direction by a distance of the arc; 

lowering a next tube segment into arrangement on the plurality of expansion bellows; and 

connecting the next tube segment to the tube segment.
18. The method of installing the segmental tube section structure according to claim 17, further comprising: 

lowering a tube segment into arrangement on a plurality of expansion bellows; 

attaching ends of the tube segment to the plurality of expansion bellows; 

rotating the plurality of expansion bellows in a circumferential direction by a distance of the arc; 

lowering a next tube segment into arrangement on the plurality of expansion bellows; and 

connecting the next tube segment to the tube segment.
Same claim limitations
14. The method of installing the segmental tube section structure according to claim 12, wherein a plurality of segmental tube section structures are connected with adjacent segmental tube section structures to form a tube extending in the longitudinal direction, and wherein tube segments are installed in the longitudinal direction prior        to or at substantially the same      time as installation of tube   segments in the circumferential direction, such that the tube is assembled in multiple directions concurrently.
19. The method of installing the segmental tube section structure according to claim 17, wherein a plurality of segmental tube section structures are connected with adjacent segmental tube section structures to form a tube extending in the longitudinal direction, wherein tube segments may be installed in the longitudinal direction prior to or at substantially the same time as installation of tube segments in the circumferential direction, such that the tube may be assembled in multiple directions simultaneously.
The permissive “may be installed” of patent claim 19 discloses the obvious result of “are installed” of application claim 14.  The application claim is not distinct from the patent claim
15. The method of installing the segmental tube section structure according to claim 12, wherein the connecting the plurality of tube segments to adjacent tube segments of the plurality of tube segments, and the connecting the plurality of tube segments to tube segments of the previously assembled segmental tube section structure, comprises welding so as to form an air-tight interior surface.
20. The method of installing the segmental tube section structure according to claim 17, wherein the connecting the plurality of tube segments to adjacent tube segments of the plurality of tube segments, and the connecting the plurality of tube segments to tube segments of the previously assembled segmental tube section structure, comprises welding so as to form an air-tight interior surface.
Same claim limitations
16. The method of installing the segmental tube section structure according to claim 12, further comprising: lowering a tube segment into a transfer mechanism to insert a tube segment into a radial fixture spanning from column to column, lowering a next tube segment into the transfer mechanism, and rotating the tube segment in a circumferential direction by a distance of the arc, before inserting the next tube segment into the radial fixture.
21. The method of installing the segmental tube section structure according to claim 17, further comprising: lowering a tube segment into a transfer mechanism to insert a tube segment into a radial fixture spanning from column to column, lowering a next tube segment into the transfer mechanism, and rotating the tube segment in a circumferential direction by a distance of the arc, before inserting the tube segment   into the radial fixture.
Same claim limitations
17. The method of installing the segmental tube section structure according to claim 16, further comprising repeating the lowering and rotating on a plurality of tube segments to fully populate the fixture prior to welding or connecting the adjacent segments together along their longitudinal length.
22. The method of installing the segmental tube section structure according to claim 21, further comprising repeating the lowering and rotating on a plurality of tube segments to fully populate the fixture prior to welding or connecting the adjacent segments together along their longitudinal length.
Same claim limitations
18. The method of installing the segmental tube section structure according to claim 17, wherein the tube segment is welded along a short edge end to end to incrementally lengthen the segmental tube section structure longitudinally.
23. The method of installing the segmental tube section structure according to claim 21, wherein the tube segment is welded along a short edge end to end to incrementally lengthen the segmental tube section structure longitudinally.
Same claim limitations
19. The method of installing the segmental tube section structure according to claim 12, further comprising attaching at least one of a propulsion track and a levitation track to at least one of the one of the plurality of tube segments.
See patent claim 17
The patent claim does not disclose the inclusion of at least one of a propulsion track and a levitation track. USPN 5324139 discloses both a levitation track (34, fig. 7, “permanent magnet sets”) and a propulsion track (column 7, lines 51-52, “linear motor”)
20. A segmental tube section structure having a length and a circumference, the segmental tube section structure comprising, 

a plurality of tube segments extending the length in a longitudinal direction of the segmental tube section structure and extending in a circumferential direction of the segmental tube section structure, 









wherein each of the plurality of tube segments are welded       to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure, 

wherein each of the plurality of tube segments is formed of a steel plate, and 





wherein at least one of the plurality of tube segments is configured to accommodate a track assembly of the segmental tube section structure.
24. A segmental tube section structure having a length and a circumference, the segmental tube section structure comprising, 

a plurality of tube segments extending the length in a longitudinal direction of the segmental tube section structure and extending in a circumferential direction of the segmental tube section structure, 

wherein at least some of the tube segments of the plurality of tube segments extend in the circumferential direction to span an equal arc of the circumference of the segmental tube section structure, 

wherein each of the plurality of tube segments are connected to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure, 

wherein all but one of the tube segments of the plurality of tube segments extends in the circumferential direction to span an equal arc of the circumference of the segmental tube section, and 

wherein the tube segment not spanning the equal arc of the circumference of the segmental tube section accommodates a track assembly.
Patent claim 24 does not disclose tube segments formed of steel plate.  As application claim 1 is not distinct from patent claim 2, this difference of application claim 20 is not a patentable distinction in view of patent 24.  “Welded” is equivalent to “connected”. The other noted differences in the claim are obvious variants.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0217913 A1 to Leontaridis et al. (Leontaridis) in view of United States Patent No. 5735156 to Yoshitomi et al. (Yoshitomi).

With regard to claim 20, Leontaridis discloses a segmental tube section structure (shown in fig. 3) having a length and a circumference (also shown in fig. 3), the segmental tube section structure comprising, 
a plurality of tube segments extending (1/1/1/1, fig. 3, paragraph 0048) the length in a longitudinal direction of the segmental tube section structure (as shown in fig. 3) and extending in a circumferential direction (shown in fig. 3, each segment extends approximately ¼ of the diameter of the assembled tube) of the segmental tube section structure, 
wherein each of the plurality of tube segments are welded to adjacent tube segments of the plurality of tube segments in the circumferential direction to form the segmental tube section structure (paragraph 0050), 
wherein each of the plurality of tube segments is formed of a steel plate (not disclosed), and 
wherein at least one of the plurality of tube segments is configured to accommodate (to the extent that a track assembly can be sized small enough to be accommodated in the formed tube, each segment is configured to accommodate a track assembly) a track assembly of the segmental tube section structure.
Yoshitomi discloses a method of forming a pipe (Yoshitomi, title, abstract), an analogous field of endeavor to Leontaridis.
Yoshitomi further discloses a plurality of tube segments (Yoshitomi, fig. 10, segments A,B and C) that comprise steel (Yoshitomi, column 6, lines 59-62) that are joined to adjacent tube segments via welds (column 7, lines 25-28). It would have been obvious to one having ordinary skill in the art at the time of filing to provide the welded stainless steel of Yoshitomi to the disclosure of Leontaridis in order make a pipe with higher strength than the plastic of Leontaridis.


Allowable Subject Matter
In light of the double patenting rejection, independent claim 1 is otherwise allowable for the same reasons claim 1 of the patent was found to be allowable.  To the extent that method claim 12 is amended to include providing a device according to application claim 1, the same reasons for allowance will apply to application claim 12.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753